Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this PostEffective Amendment No. 28 to Registration Statement No. 033-11420 of Nicholas Limited Edition, Inc. on Form N-1A of our report dated February 12, 2007, relating to the financial statements and financial highlights of Nicholas Limited Edition, Inc. appearing in the Annual Report on Form N-CSR of Nicholas Limited Edition, Inc. for the year ended December 31, 2006, and to the reference to us under the heading Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of this Registration Statement. We also consent to the reference to us under the heading Financial
